Order entered March 7, 2018




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-17-00990-CR
                                     No. 05-17-00991-CR
                                     No. 05-17-00992-CR

                         GERARD MONTRELL PERRY, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
              Trial Court Cause Nos. F16-11984-K, F16-11985-K, F16-11986-K

                                         ORDER
       Before the Court is appellant’s February 27, 2018 motion for removal of counsel.

Appellant’s motion is DENIED AS PREMATURE.

       Appellant’s counsel has filed a motion to withdraw as counsel and a supporting Anders

brief in which counsel contends appellant’s appeals lack merit. The Court will order the trial

court to appoint new counsel only if the Court’s pending review reveals the existence of an

arguable issue for appeal.

        Appellant’s motion explains appellant’s reasoning for believing new counsel should be

appointed. Unless appellant files a timely pro se response, the Court will treat appellant’s

motion as his pro se response.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to counsel for the parties. We further DIRECT the Clerk of the Court to send a

copy of this order, by first-class mail, to Gerard Montrell Perry; Denton County Jail #201171;

BIN 561128; 127 N. Woodrow Lane, #300; Denton, Texas 76205.

                                                  /s/    LANA MYERS
                                                         JUSTICE